Title: From Alexander Hamilton to Sharp Delany, 28 January 1795
From: Hamilton, Alexander
To: Delany, Sharp


Sir
Treasury Department January 28th. 1795
The best reply that I can make to your letter on the subject of the Eliza’s Cargo is, to furnish you with an Abstract of Mr. Elders statement to the Judge and a copy of your certificate subjoined thereto. These documents will go to shew, that the opinion expressed in my letter to you of the 22d. instant was not loosely founded.
I am with consideration   Sir   Your Most Obedt. Servt.
Sharp Delany EsquireCollector of Philadelphia

